IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37288

STATE OF IDAHO,                                 )     2011 Unpublished Opinion No. 323
                                                )
       Plaintiff-Respondent,                    )     Filed: January 18, 2011
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
WARREN L. HAMILTON,                             )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Second Judicial District, State of Idaho, Nez
       Perce County. Hon. Carl B. Kerrick, District Judge.

       Judgment of conviction and concurrent unified sentences of life, with a minimum
       period of confinement of thirty-five years, for each of four counts of lewd conduct
       with a minor child under sixteen and four counts of sexual battery of a minor
       child sixteen or seventeen years of age, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Sara B. Thomas, Chief
       Appellate Unit, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                and MELANSON, Judge

PER CURIAM
       Warren L. Hamilton pled guilty to four counts of lewd conduct with a minor child under
sixteen, Idaho Code § 18-1508, and four counts of sexual battery of a minor child sixteen or
seventeen years of age, Idaho Code § 18-1508A(1)(a), with other charges being dismissed. The
district court sentenced Hamilton to concurrent unified terms of life, with a minimum period of
confinement of thirty-five years for each count, to be served consecutive to a previous sentence.
Hamilton appeals asserting that the district court abused its discretion by imposing an excessive
sentence.



                                               1
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Hamilton’s judgment of conviction and sentences are affirmed.




                                                   2